PER CURIAM:
Raymond Stewart appeals the district court’s order dismissing without prejudice his 42 U.S.C. § 1983 (2000) action for failure to comply with a court order regarding filing fees. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Stewart v. Jarrett, No. 2:05-cv-00549-RGD (E.D.Va. Jan. 19, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.